Title: John Cranch to John Adams, 11 February 1784
From: Cranch, John
To: Adams, John


        
          Axminster in Devonshire 11. Febr; 1784.
        
        As there is so little temptation, at present, to an englishman, to pay any attention to the wretched political informations of his

country, you will have the goodness to pardon me, Sir, if, not knowing whether you have a public character at the Hague, I am so ignorant as not to know if I have misaddressed you: At the same time, I must confess, that no punctilio of ceremony will restrain me from paying an instant & gratefull attention to the honor of your commands signified by your letters of the 31st. ult; brought me by this day’s post—
        The letter I formerly mentioned to you is copied in the inclosed paper; but on reconsidering it, I must own I rather incline to recant those confident expressions of it’s importance, in which I at first (in the zeal of my benevolence) propos’d it to your notice.
        I will detain you no longer than to add, that could I have conceived a great minister of state to be accessible on the common terms of urbanity, like Mr. Adams—I would not have so long delayed, & consequently at last disappointed myself of the honor of, paying my respects to you in person:
        I am, with the highest esteem, Sir, your obliged, / obedient and humble Servant
        
          J. Cranch.
        
        
          May I expect, my dear Sir, ever to have the pleasure of hearing from you again?
        
      